DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 20 December 2021 has been entered.  Claims 1, 2, 6, 8, 9 and 16-20 have been amended.  Claims 13-15 have been previously canceled.  Claims 1-12 and 16-20 are currently pending.

Response to Arguments
The objections to claims 17-20 have been withdrawn in view of Applicant’s amendments. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher M. Corbet on 01 February 2022.

The application has been amended as follows: 

In the claims: 


accessing a single image of [[a]] the field from an image sensor as the farming machine moves through the field, the single image comprising one or more pixels representing a plurality of objects including the plant; 
applying a depth identification module to the image, the depth identification module to determine, for each pixel in the single image, a representative depth for each pixel, the representative depth [[the]] quantifying distance between the sensor and [[the]] an object represented by the pixel, and the depth identification module including a plurality of layers in a convolutional neural network configured to identify representative depths defining distances between objects and sensors in single images; 
classifying, based on the determined representative depth for each pixel, one or more pixels in the single image as the plant; and 
actuating a treatment mechanism of the plurality of treatment mechanisms to treat the plant as the farming machine moves past the plant in the field.

2. 	(Currently Amended) The method of claim 1, wherein applying the depth identification module further comprises:
encoding the single image onto a first layer of [[a]] the convolutional neural network as an encoded image; 
transforming the encoded image to a reduced image on a second layer of the neural network; 
classifying latent features in the reduced image as the representative depth for each pixel; and 


16. 	(Currently Amended) A farming machine for treating a plant in [[the]] a field as the farming machine moves through the field, the farming machine comprising:
a plurality of treatment mechanisms to treat the plant as the farming machine travels past the plant in the field; 
an image sensor to capture a single image of the field as the farming machine moves through the field, the single image comprising one or more pixels representing a plurality of objects including the plant; and 
a processor; and 
a non-transitory computer readable storage medium comprising instructions that, when executed by the processor, cause the processor to: 
access the single image of the field from the image sensor; 
apply a depth identification module to the image, the depth identification module to determine, for each pixel in the single image, a representative depth for each pixel, the representative depth [[the]] quantifying distance between the sensor and [[the]] an object represented by the pixel, and the depth identification module including a plurality of layers in a convolutional neural network configured to identify representative depths defining distances between objects and sensors in single images; 
classify, based on the determined representative depth for each pixel, one or more pixels in the single image as the plant; and 


Allowable Subject Matter
Claims 1-12 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 and 16-20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses identifying a plant in a field with pixel-level precision and taking an action on the identified plant, also with pixel level precision that uses a distance-measuring device that produces, in real time, data regarding position of a support relative to a positional reference to trigger and target a specific action relative to the identified plant.  The prior art does not disclose the limitations “applying a depth identification module to the image, the depth identification module to determine, for each pixel in the single image, a representative depth for each pixel, the representative depth quantifying distance between the sensor and an object represented by the pixel, and the depth identification module including a plurality of layers in a convolutional neural network configured to identify representative depths defining distances between objects and sensors in single images; classifying, based on the determined representative depth for each pixel, one or more pixels in the single image as the plant; and actuating a treatment mechanism of the plurality of treatment mechanisms to treat the plant as the farming machine moves past the plant in the field.”
The closest prior art being Siemens et al., U.S Publication No. 2014/0180549 discloses a system and method for identifying a plant in a field with pixel-level precision and taking an action on the 
Lin et al., U.S Publication No. 2016/0350930 discloses a system and method for joint depth estimation and semantic labeling techniques for processing a single image.  Global semantic and depth layouts are estimated of a scene of the image through machine learning. Local semantic and depth layouts are also estimated for respective ones of a plurality of segments of the scene of the image through machine learning. The estimated global semantic and depth layouts are merged with the local semantic and depth layouts to semantically label and assign a depth value to individual pixels in the image.
Newly cited Wang, Peng, et al. "Towards unified depth and semantic prediction from a single image." 2015 IEEE Conference on Computer Vision and Pattern Recognition (CVPR). IEEE, 2015 discloses a unified framework for joint depth and semantic prediction that uses a trained Convolutional Neural 

With respect to the independent claims, the claimed limitations “applying a depth identification module to the image, the depth identification module to determine, for each pixel in the single image, a representative depth for each pixel, the representative depth quantifying distance between the sensor and an object represented by the pixel, and the depth identification module including a plurality of layers in a convolutional neural network configured to identify representative depths defining distances between objects and sensors in single images; classifying, based on the determined representative depth for each pixel, one or more pixels in the single image as the plant; and actuating a treatment mechanism of the plurality of treatment mechanisms to treat the plant as the farming machine moves past the plant in the field” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668              
/VU LE/Supervisory Patent Examiner, Art Unit 2668